                                                                                    E-FILED
                                                   Wednesday, 24 October, 2018 11:52:48 AM
                                                               Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION


JAMIE KATHLEEN STONE,               )
                                    )
            Plaintiff,              )
                                    )
      v.                            )     No. 17-cv-3193
                                    )
NANCY A. BERRYHILL,                 )
Acting Commissioner of              )
Social Security,                    )
                                    )
            Defendant.              )


                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      Plaintiff Jamie Kathleen Stone appeals from the denial of her

application for Social Security Disability Insurance Benefits (Disability

Benefits) under Title II of the Social Security Act. 42 U.S.C. §§ 416(i) and

423. This appeal is brought pursuant to 42 U.S.C. § 405(g). Stone filed a

Motion for Summary Judgment (d/e 17). The Defendant Commissioner

filed a Motion for Summary Affirmance (d/e 21). The parties consented to

proceed before this Court. Consent to the Exercise of Jurisdiction by a

United States Magistrate Judge and Reference Order entered February 5,

2018 (d/e 16). For the reasons set forth below, the Decision of the

Defendant Commissioner is affirmed.
                                 Page 1 of 56
                          STATEMENT OF FACTS

      Stone was born on February 1, 1969. She earned a GED. She

previously worked in a bookstore. She suffered from a history of hernia

repairs, obesity, migraines, depression, anxiety with obsessive-compulsive

behaviors, borderline personality disorder, degenerative disc disease, and

post-traumatic arthritis of the right ankle. She last worked in February

2013. She filed her application for Disability Benefits on February 3, 2014.

She alleged that she became disabled on February 7, 2013. Certified

Transcript of Proceedings before the Social Security Administration (d/e 10,

11, and 12) (R.), at 12, 46, 74-75, 245, 250, 287.

      Stone has focused her appeal on evidence related primarily to her

limitations due to her mental impairments, as well as the ALJ giving no

weight to opinion evidence from Plaintiff’s treating physician Dr. Schmidt

and her treating therapist Ron Kanwischer. See Brief in Support of

Plaintiff’s Motion for Summary Judgment (d/e 18) (Stone Brief), at 9-17.

The Court’s statement of the facts, therefore, will focus on the evidence

relevant to the issues raised in the appeal. Stone’s extensive medical

records show that beginning in April 2012, Stone saw many physicians,

primarily residents, at the Southern Illinois University Clinics (SIU) in

Springfield, Illinois. She primarily went to the Psychiatry and Family

                                 Page 2 of 56
Medicine clinics. The psychiatry residents evaluated her and prescribed

anti-depression, anti-anxiety, and other psychotropic medications. Certain

residents in the Family Medicine clinic provided primary care. On March 9,

2015, Stone began seeing Dr. Kenneth Schmidt, M.D. as her primary care

provider. Dr. Schmidt was not associated with SIU.

          Stone complained to her primary care physicians primarily about back

pain, right ankle pain, and abdominal pain. The doctors treated her most

often with oxycodone and flexeril. The doctors also on occasion prescribed

dilaudid, fentanyl, and other pain medication.1 The doctors examining and

treating Stone ordered numerous tests such as x-rays, MRI, CT scans of

Stone’s back, ankle, and head. The scans were unremarkable generally

except for the evidence of the past trauma to her ankle, a possible hiatal

hernia, gastric polyps, and a history of abdominal hernia repairs. See R.

83-84; R. 412; R. 634; R. 690-91; R. 800; R. 821; R. 872; R. 934; R. 937-

38; R. 952-53; R. 1340; R. 1355; R. 1377-78. The CT scans in 2013 and

2014 showed a possible early recurrence of an abdominal hernia adjacent

to the repair. No surgical intervention was recommended at the time. R.

1340.




1
    Stone had an adverse reaction to fentanyl and stopped using it. See R. 1268.
                                             Page 3 of 56
     Stone also went to the emergency room at St. John’s Hospital in

Springfield, Illinois (St. John’s), 36 times between August 2012 and August

2014. She also went to emergency rooms several times thereafter. She

complained primarily of migraine headaches and abdominal pain. She

usually asked for dilaudid administered intravenously. The physicians

sometimes gave her dilaudid, but other times refused. The physicians

most often prescribed oxycodone, muscle relaxers, and medications for

migraines. The St. John’s emergency room physicians referred her to a

pain management clinic in August 2014.

     The statement of facts below reflect primarily the records from mental

health professionals, opinion evidence, statements by Stone and her

husband Jerry Stone, and records cited in the Stone Brief.

     On April 12, 2012, Stone saw psychiatric resident Dr. Seleena

Shrestha, M.D. for medication management. R. 536-38. At that time,

Stone was diagnosed with major depressive disorder recurrent in

partial/unspecified, remission; obsessive-compulsive disorder (OCD);

general anxiety disorder; and possible borderline personality disorder. R.

536. Stone reported that she felt overworked at the bookstore. She said

her OCD was under control and her current medications controlled her

anxiety well. She also stated that she was worse. She said she got panic

                               Page 4 of 56
attacks on the days she had to work. She felt sad and unappreciated at

work. She had no changes in sleep patterns or appetite. On examination,

Stone’s speech was normal, her insight and judgment were good, her affect

and mood were constricted, her mood was irritable, and her thought

processes were linear/goal-directed. She had no suicidal ideations. Dr.

Shrestha noted that a relapse of her depression is “eminent (sic).” R. 536-

37.

      Dr. Shrestha assessed a Global Assessment of Functioning (GAF)

score of 60. R. 536. A GAF score is an assessment of the overall level of

functioning of an individual. A GAF score of 51 to 60 indicates either

moderate symptoms or moderate difficulty in social, occupational, or school

functioning. American Psychiatric Association, Diagnostic and Statistical

Manual of Mental Disorders (4th ed. text rev. 2000) (DSM-IV-TR), at 34.

The American Psychiatric Association no longer recommends the use of

GAF scores. American Psychiatric Association, Diagnostic and Statistical

Manual of Mental Disorders (5th ed. 2013) (DSM-5), at 16.

      On November 28, 2012, Stone saw SIU attending psychiatrist, Dr.

Khondakar Abul Hasanat, M.D., for medication management. R. 544-46.

Stone reported that she was doing okay, except for some issues at work

that depressed her. She said that she felt better after work issues were

                                Page 5 of 56
resolved. She denied problems with sleep or appetite. Dr. Hasanat

mentioned the possibility of dialectical behavioral therapy (DBT). Stone

reported having thoughts of cutting herself when she has problems with low

moods. Stone indicated she became angry and that she made only

superficial cuts and had no intent to kill herself. She reported that her

cutting behavior has improved over the years. She denied any suicidal or

homicidal ideations. She said she had no side effects from her

medications. R. 544. On examination, Stone had fair insight and

judgment. Her speech was normal. Her affect was reactive and her mood

was dysphoric. Her thinking was linear/goal-directed. R. 545. Dr. Hasanat

diagnosed depression major recurrent moderate, general anxiety disorder,

and possible borderline personality disorder. Dr. Hasanat assigned a GAF

score of 60. R. 544. Dr. Hasanat renewed her prescriptions. R. 545.

      On February 27, 2013, Stone saw an SIU psychiatric resident, Dr.

Stephen M. Soltys, M.D. for medication management. R. 547-48. Stone

complained of problems sleeping, both falling asleep and staying asleep.

She reported feeling depressed because of her sleeping problems, back

pain, and inability to work. She reported having some anhedonia, but could

still enjoy some television programs. She said she had poor energy. She

said she had not had thoughts of cutting herself for the last few months.

                                Page 6 of 56
On examination, Stone’s speech was normal, her insight and judgment

were fair, her affect was restricted/blunted, and her mood was dysphoric.

Stone’s thought process was linear/goal-directed. R. 548. Dr. Soltys

diagnosed depression major recurrent moderate, and borderline personality

disorder. Dr. Soltys assigned a GAF score of 58. Dr. Soltys prescribed

trazodone to help her sleep. R. 547-48.

     On April 10, 2013, Stone saw Dr. Soltys for medication management.

Stone reported that she was doing better. She reported that she was

tapering off sertraline and trazodone. She said she was sleeping better.

She said her mood was better because she was not going to work. She

said she was off work due to back pain. She said her energy level was

better and she was more upbeat. R. 549-50. On examination, her speech

was normal, her insight and judgment were fair, her affect was constricted,

her mood was euthymic, and her thought processes were linear/goal-

directed. Dr. Soltys diagnosed, depression major recurrent moderate,

general anxiety disorder, borderline personality disorder, and he assigned a

GAF score of 60. R. 549.

     On May 4, 2013, Stone saw family medicine Dr. Pradeep Murthaiah,

M.D., for a recheck of her thyroid medication. Stone reported that her

dizziness improved after restarting Zoloft. She reported that she was tired

                               Page 7 of 56
all the time and lacked energy. Dr. Murthaiah noted that Stone had a

depressed and flat affect. Dr. Murthaiah adjusted her medication and

ordered blood tests. R. 770, 774.

        On June 7, 2013, Stone saw physician’s assistant Zachary Sims, PA-

C. R. 811. Stone reported increased agitation, depression, and anxiety.

She stated, “I would just assume beat somebody’s ass.” R. 811. On

examination, Stone’s gait and stance were normal. She was alert and

cooperative. She had an anxious mood, was teary eyed, and had normal

attention and concentration. R. 814.

        On July 24, 2013, Stone telephoned the office of orthopedic surgeon

Dr. Khaled Saleh, M.D. requesting an appointment for her foot pain. The

note from the person who received the call stated that Stone was very rude

because she could not get in to see Dr. Saleh as soon as she would like.

R. 1356.

        On July 31, 2013, Stone telephoned Dr. Saleh’s office again. Stone

left a very rude voicemail accusing the recipient of the call with fraud. The

note stated that Stone had five previous appointments with doctors in the

SIU orthopedic department that she either canceled or failed to appear. R.

1356.




                                 Page 8 of 56
      On August 14, 2013, Stone saw nurse practitioner Airn Etherton for

abdominal pain. R. 806-10. Etherton gave Stone a “GI cocktail,” but Stone

reported that the medication did not provide any relief. Stone also

complained of back pain. Stone said her oxycodone prescription was cut

back from three pills per day to one pill per day. Stone said “that is bullshit”

and requested the prescription be changed back to three pills per day. R.

897. Etherton noted that Stone had an appointment with her primary care

physician, family medicine resident Dr. Gultasib Gill, M.D., the next day.

On examination, Stone moved on and off the examination table without

difficulty. Stone was obese. Stone had normal gait and normal strength.

Stone had mild lumbar paraspinal tenderness. Stone was anxious and

easily upset and agitated. Etherton ordered blood and urine tests. R. 809.

      On August 15, 2013, Stone saw Dr. Gill, again complaining of back

pain and abdominal pain. R. 794-99. Stone stated that she could not

function because of the pain. She said that she would rather kill herself

then live with her current pain. R. 794. Stone said she wanted to cut

herself if she continued in this amount of pain. On examination, Stone

moved on and off the examination table without difficulty. She had a

normal gait. She had mild lumbar paraspinal tenderness, but no spinal

tenderness. Stone was anxious and easily upset. She was tearful due to

                                 Page 9 of 56
the pain. R. 798. Dr. Gill ordered a CT scan of Stone’s abdomen. Dr. Gill

increased Stone’s oxycodone prescription to three pills per day. R. 794.

Dr. Gill referred Stone for pain management. R. 798.

      On September 4, 2013, Stone saw Dr. Gill for abdominal pain and

back pain. R. 785-89. Stone said that oxycodone was not working to

relieve her pain. She wanted dilaudid. She said the dilaudid was the only

medicine that worked. R. 786. On examination, Stone moved on and off

the examination table without difficulty. She had a normal gait. She had

some lumbar paraspinal tenderness and some tender points in her upper

back. Dr. Gill’s attending physician Dr. Christopher Gleason, M.D., spoke

to Stone. Dr. Gleason offered to increase Stone’s prescription for flexeril,

but would not prescribe dilaudid. Dr. Gleason noted that Stone was quite

upset about this. Stone reported that her abdominal pain had improved

over the last three weeks. Dr. Gleason noted that he would arrange a

referral for a general surgery evaluation. R. 789.

      On October 2, 2013, Stone saw Dr. Gill. R. 775-79. Stone

complained of fatigue, chronic pain, and decreased sleep due to back pain,

abdominal pain, and headaches. R. 776. On examination, Stone had

some tenderness in the right upper quadrant and left lower quadrant of her




                               Page 10 of 56
abdomen. Stone was alert and cooperative, but tearful whenever talking

about her pain. R. 778.

      On February 28, 2014, a Social Security Administration interviewer

conducted an intake interview of Stone by telephone. R. 245-47. Stone

had trouble answering questions. Stone started crying several times during

the interview. R. 246.

      From March 7-11, 2014, Stone was hospitalized for her abdominal

pain. She received a complete workup to ascertain the cause of her

condition. R. 886-933. The examination results failed to physically show a

cause for the pain. R. 886. The SIU general surgery department reviewed

Stone’s prior surgical repairs of past hernias, but did not find a need for any

additional surgical repairs. R. 886.

      On March 7, 2014, while in the hospital, Stone saw Dr. Benjamin

Rejowski, M.D. for a follow-up on numerous emergency room visits for

abdominal pain. R. 951-53. Stone reported the abdominal pain was

constant. She rated her pain as a 4 on a 1-10 scale. Stone reported off

and on vomiting lately. She received pain medication the night before in the

emergency room. Thereafter, her pain was better. R. 951. On

examination, Stone’s abdomen had mild tenderness on deep palpation.

Her neurological examination was normal. Her mood and affect were

                                Page 11 of 56
appropriate. She looked “a little anxious.” R. 952. R. Rejowski prescribed

protonix. R. 953.

      On March 10, 2014, while in the hospital, Stone saw psychiatric

resident Dr. Bhavin V. Sonani, M.D., for a psychiatric consultation. R. 896-

902. Stone said that her depression and anxiety symptoms had been

stable for four years while taking Zoloft. R. 896. On examination, Stone

was alert and oriented. She was cooperative and in no physical distress.

Dr. Sonani noted some psychomotor retardation. Stone spoke softly at a

normal rate and volume. Stone had a depressed mood and blunted affect.

Stone’s thought process was linear. Her insight and judgment were fair.

Dr. Sonani diagnosed major depressive disorder moderate, obsessive-

compulsive disorder, and borderline personality disorder. R. 900. Stone

agreed with Dr. Sonani that if the physical workup of her abdominal pain

during her hospitalization was negative, then her pain had “the component

of her psychiatric illness related to it.” R. 901. The physical workup was

negative. See R. 901-04.

      On April 26, 2014, Stone completed a Function Report-Adult form R.

262-72. Stone described her activities of daily living (ADL) on this form.

Stone lived in a house with her family. She stated that her back went into

spasms “all the time.” She reported that she felt like her brain was “broke.”

                               Page 12 of 56
She stated that she could no longer multi-task. She stated that she

became overwhelmed and “spent time on the phone crying to my pastor.”

She said the thought of running a register at the bookstore or emptying a

shopping cart made “her want to die.” She stated that her ankle swelled

and a bone chip in her ankle made “it get stuck in place.” She said she

would “get so upset that I started cutting myself again. I haven’t cut since I

stopped working.” R. 262.

      Stone stated that she spent her days sitting and watching the

television or the computer. She said she made plans to go to the store but

does not go. She said she sometimes sat on the porch. She said she fed

the family cat. Stone said she did not sleep at night, and she slept only a

few hours during the daytime. Stone said she wore the same thing for

several days because she did not go anywhere. She washed her hair once

every five to six days. She said drying and straightening her hair was too

tiring. R. 263.

      Stone did not need reminders to take medication and to take care of

her personal hygiene. Stone said she reheated leftovers and made

sandwiches, but her husband Jerry Stone did all the other cooking for the

family. Jerry Stone also did all the shopping. Stone said she vacuumed,

washed dishes, and dusted. Jerry Stone helped her when she had spasms

                                Page 13 of 56
or was “just too blah to get my fat self up.” R. 264. Stone said she did not

do any yardwork. R. 265.

      Stone said she went out of the house once a week. She said she

was able to drive. She said that she could go out by herself, but did not.

She shopped a little online, primarily to buy gifts for family. Stone said

paying bills was overwhelming. She said she could not sit and go through

the bills. She said she felt like a “loser.” R. 265. She said her husband

Jerry Stone paid the bills. R. 266.

      Stone said her best friend came over and visited once a week. She

said she needed to be reminded to go to doctors’ appointments. She said

she went alone to doctors’ appointments. R. 266. Stone said she had

trouble getting along with others. She said that if the neighbor’s dog

barked too much, she called the police because the noise made her “feel

like I’m going nuts.” She stated, “People can really piss me off. I’d love to

bash their faces in. I call my Pastor often.” She said she used to be very

active at church and work and had many friends. She said now she did

nothing. R. 267.

      Stone stated that she could not “do a lot of moving around & lifting

because of my ankle and back.” She said that she could walk half a block

before needing to stop and rest. She said her ability to pay attention

                                Page 14 of 56
depended on whether she had a headache. She said she finished what

she started. She said she could follow written instructions. She said

spoken instructions confused her. She said she often forgot the

instructions and had to ask the person to repeat the instructions multiple

times. She said that she got along with authority figures. She did not

handle stress or changes in routine well. She said, “I get easily angered

and would enjoy pounding someone’s face in.” Stone reported that she

used a cane when her “ankle sticks.” R. 268. Stone said that she could sit

for at least two hours at a time without having to stand or walk. R. 272.

      On April 27, 2014, Stone’s husband Jerry Stone completed a

Function Report-Adult-Third Party form. R. 276-83. Jerry Stone said that

he lived with his wife Stone. Jerry Stone said that Stone was limited in her

ability to work because her ankle did not heal right after surgery, her back

pain, her anxiety, and her insomnia. R. 276. Jerry Stone said that Stone

watched television and used a computer. He said she slept at odd hours

because of her back pain and her insomnia. R. 277. Jerry Stone stated

that Stone warmed up leftovers and made sandwiches, but he did all the

other cooking. He said Stone vacuumed, dusted, and swept the kitchen.

R. 278.




                               Page 15 of 56
     Jerry Stone reported that Stone could go out alone and she drove.

He also said she did not go out because she felt anxious. She did not go

shopping much. He paid the bills. R. 279. Jerry Stone said that Stone

watched television, worked puzzles, read the paper, and played games

with her daughter. He said that friend came over for dinner once a week.

He said she went out about once a month. R. 280.

     Jerry Stone indicated his wife had a short temper “if things don’t go

her way.” He said that she had no social activities. Jerry Stone attributed

Stone’s physical and mental limitations to her weight, bad knees, bad back,

and bad ankle, Grave’s disease, and a head injury that occurred when she

was hit in the head with a shotput. Jerry Stone opined that she could walk

half a block before needing to rest for 15 minutes. He said that she

finished what she started, and could follow written instructions. Whether

she could follow spoken instructions depended “on how you explain it to

her.” R. 281.

     Jerry Stone said that his wife could not handle stress well, but could

handle small changes in routine well. Jerry Stone said that she used an

electric scooter to get around. He noted that the doctor prescribed it. She

used the scooter when she went to places where she would need to walk a

long time. R. 282.

                               Page 16 of 56
     On July 17, 2014, Stone saw state agency psychologist Dr. Michael

Trieger, Psy.D., for a psychological evaluation. R. 958-61. Stone said that

she had mood disorders for many years. She said she had a turbulent

relationship with her mother. Stone reported longstanding problems with

anxiety and obsessive-compulsive disorder. She tried numerous

psychotropic and hypnotic medications without benefit and reported prior

history of alcohol and marijuana abuse. “However, she stated that

marijuana was very soothing and curbed her irritability.” R. 959.

     On examination, Stone was cooperative and intermittently tearful

throughout the interview. She had normal speech and her statements were

relevant, coherent, and adequately organized. She was oriented. Her

recent memory was intact. Her judgment was impulsive. She had a good

ability to comprehend verbal abstractions. Her attention and concentration

were adequately focused during the interview. Stone expressed feelings of

anger and dissatisfaction throughout the interview. Dr. Trieger diagnosed

major depressive disorder, recurrent, and anxiety disorder with obsessive-

compulsive behaviors. Dr. Trieger assigned Stone with a GAF score of 51.

R. 960-61.

     On June 26, 2014, state agency psychologist Dr. Howard Tin, Psy.D.,

prepared a Psychiatric Review Technique and a Mental Residual

                               Page 17 of 56
Functional Capacity Assessment. R. 109-10, 112-15. Dr. Tin opined that

Stone had affective disorders (depression), and anxiety disorders. Dr. Tin

also opined that Stone had mild restrictions on daily activities, and

moderate difficulties in maintaining social functioning and maintaining

concentration, persistence, or pace. Dr. Tin noted that Stone had no

episodes of decompensation of extended duration. R. 109.

      Dr. Tin opined that Stone was moderately limited in her ability to carry

out detailed instruction, to maintain attention and concentration for

extended periods, and to work in coordination with or in proximity to others

without being distracted. Dr. Tin indicated that Stone was moderately

limited in her ability to interact with the public, and to set realistic goals or

make plans independently of others. R. 113-14. Dr. Tin opined that Stone

could remember locations and work-like procedures, and could understand,

remember, and carry out short simple instructions, but could not carry out

detailed instructions. He additionally opined Stone could not handle stress

or changes in routine well. He stated she could only perform work that did

not require interaction with the public. He opined she could respond

appropriately to changes in work settings and could perform unskilled work.

R. 114.




                                  Page 18 of 56
      On June 30, 2014, state agency physician Dr. Towfig Arjmand, M.D.,

also prepared a Physical Residual Functional Capacity Assessment. R.

111-12. Dr. Arjmand opined that Stone could occasionally lift and carry 50

pounds and frequently lift and carry 25 pounds; could stand and/or walk six

hours in an eight-hour workday; could sit six hours in an eight-hour

workday; could occasionally climb ladders, ropes, and scaffolds, and could

occasionally crawl; but was otherwise not limited physically. R. 111-12.

      On July 10, 2014, Stone saw her therapist Ronald W. Kanwischer,

LCPC, CADC, for psychotherapy. R. 1026-27. Stone reported a sad

mood, irritability, and poor sleep. Stone said she got “furious at times.”

Stone told Kanwischer, “she called the on call resident” and “got no

satisfaction and they called the police.” She said the resident ruined her

trust in them. R. 1026. On examination, Stone’s speech was normal, her

insight and judgment were fair, her affect was irritable, her mood was

dysphoric and congruent with her affect, and her thought process was

linear/goal-directed. R. 1027. Kanwischer diagnosed depression major

recurrent moderate, borderline personality disorder, and anxiety disorder.

Kanwischer assigned a GAF score of 55. R. 1026.

      On July 31, 2014, Stone saw therapist Kanwischer for psychotherapy.

R. 1028-29. Stone said she struggled with irritability and lashing out. She

                                Page 19 of 56
had trouble sleeping. She said she frequently became tearful. She said,

“[C]annabis made some positive difference.” R. 1028. On examination,

Stone’s insight and judgment were fair, her affect was irritable, her mood

was depressed, and her thought process was linear/goal-directed.

Kanwischer diagnosed anxiety disorder; borderline personality disorder;

major depressive disorder recurrent episodic partial/unspecified remission.

Kanwischer assigned a GAF score of 60. R. 1028.

     On August 18, 2014, Stone completed a Disability Report Field Office

form. R. 296-303.

     My back cramps and hurts whenever I do anything. Walking,
     standing, sitting. I can’t sleep well and I feel depressed
     because I am alone. My head hurts daily. I don’t seem to have
     control over anger. I would seriously rather beat someone’s
     ass than get along when I feel they are stupid or annoying.

She said she was “sick and tired,” and, “I want to get better but don’t know

how.” Stone said she hardly went anywhere “because everything hurts or

angers me.” She said she felt out of control with her anger. She said she

was seeing a therapist, “but it doesn’t seem to help.” R. 298. Stone said,

“All I do is sit. I don’t have any energy to do anything. Clean my house or

myself.” She said,

     I cancel appointments because I can't physically or mentally get
     up and go. I sit. I try to walk in my alley but my back cramps up
     and my ankle locks up. I find it hard to even call and make an

                               Page 20 of 56
      appointment and I don't know why. Filling this stuff out right now
      is about ready to make me crazy. I feel like a freak.

R. 302.

      On August 20, 2014, Stone saw SIU psychiatric resident Dr. Malathi

Pilla, M.D. R. 1030-31. Stone was dissatisfied that she was still seeing a

resident because she requested to be seen by an attending physician. She

said she was “really pissed off” because she was seeing a resident again.

She said none of the medication was helping. She said she had problems

controlling her anger. She said, “I am always like this and like to explode.”

She said she called the on-call resident on June 28, 2014, and he sent the

police to do a wellness check. She was upset that the police were called.

She started to use obscene language in reference to the on-call resident.

She started accusing Dr. Pilla and walked out of the clinic. R. 1030. Dr.

Pilla diagnosed depression, major, recurrent, moderate; and borderline

personality disorder. Dr. Pilla assigned a GAF score of 55. SIU sent Stone

a letter telling her that she could come to the SIU psychiatric clinic again,

but she would be seen by residents. It was explained to Stone in the letter

that SIU was a teaching hospital and, as such, it may not be possible to be

seen directly by attending physicians. R. 1031.

      On August 24, 2014, Stone saw physician’s assistant Nicholas Eley,

PA, at the St. John’s Hospital pain management clinic. R. 1096-99. Since
                                Page 21 of 56
2012, Stone had gone to the St. John’s emergency room 36 times for pain

medication to treat migraine headaches, abdominal pain, and chest pain.

Eley advised Stone that the emergency room could not manage chronic

pain. Eley told Stone that she would not receive any narcotics while in the

emergency room after an initial round of narcotics. Stone became

aggressive. She “yelled in my face saying ‘YAH.. I AM A FUCKING PAIN

SEEKER.’ ‘YOU DON’T HAVE TO BE SO FUCKING COCKY.’ ‘I DON’T

COME HERE TO GET FUCKING HIGH’” (emphasis in the original). Eley

told Stone he was not being cocky. Eley told Stone it was not in her best

interest to have multiple providers prescribing pain medication. Eley told

Stone he would administer any lifesaving medication except morphine

because it was not warranted at the time. R. 1097.

     On August 27, 2014, Stone saw Kanwischer for psychotherapy. R.

1032-33. Stone told Kanwischer that she did not like being seen by a

resident at SIU. Stone said she did not like making eye contact with people

any more. On examination, Stone’s insight was fair, her judgment was

clouded, her affect was irritable, her mood was dysphoric, and her thought

process was linear/goal-directed. R. 1033. Kanwischer diagnosed anxiety

disorder; borderline personality disorder; and major depressive disorder




                               Page 22 of 56
recurrent episodic partial/unspecified remission. Kanwischer assigned a

GAF score of 55. R. 1032.

      On September 3, 2014, Stone saw Dr. Pilla. R. 1034-36. Stone said

she was having difficulty falling sleeping and staying asleep. She felt like

“wanting to snap everyone and always feels irritable.” She related that her

medication Ativan was not helping. Stone was ambivalent about trying

other medication, but agreed to try clonazepam. She said she has not

been able to go to church. On examination, Stone’s speech was normal,

her insight was limited, her judgment was impaired, her affect was irritable,

her mood was dysphoric, and her thought process was linear/goal-directed.

R. 1035. R. Dr. Pilla diagnosed major depressive disorder recurrent

episodic partial/unspecified remission; anxiety disorder; and borderline

personality disorder. Dr. Pilla assigned a GAF score of 55. R. 1034.

      On September 23, 2014, Stone saw Kanwischer for psychotherapy.

Stone’s husband Jerry Stone came to the session. Jerry Stone said that

Stone was “very, very sad much of the time, increasingly irritable and gets

mad at the drop of a hat.” Stone said that doctors did not treat her well.

She also said she was “afraid of the meds,” and “I don’t want to be a

zombie.” R. 1037. On examination, Stone’s insight was fair, her judgment

was fair, her affect was gloomy, her mood was depressed, and her thought

                                Page 23 of 56
process was linear/goal-directed. R. 1038. Kanwischer diagnosed anxiety

disorder; obsessive-compulsive disorder; borderline personality disorder;

and major depressive disorder recurrent episodic partial/unspecified

remission. He assigned a GAF score of 55. R. 1037.

     On October 1, 2014, Stone saw psychiatric resident Dr. Pilla. R.

1039-41. Stone said she was still have problems sleeping. Stone refused

to accept any changes in her medications. R. 1039. On examination,

Stone’s insight and judgment were fair, her affect was labile, her mood was

“frustrated and tired,” and her thought process was linear/goral-directed. R.

1040. Dr. Pilla diagnosed major depressive disorder, recurrent, episodic,

partial/unspecified, remission; anxiety disorder; and borderline personality

disorder. Dr. Pilla assigned a GAF score of 60. R. 1039.

     On October 1, 2014, the same day, Stone saw Kanwischer for

psychotherapy. R. 20142-43. Stone said Kanwischer was not helping her.

Kanwischer said that her anger put people off as well as her other

behaviors. He suggested cognitive behavior therapy. On examination, her

insight and judgment were fair, her affect was gloomy, her mood was

dysphoric, and her thought process was linear/goal-oriented. R. 1043.

Kanwischer diagnosed major depressive disorder recurrent episodic




                               Page 24 of 56
partial/unspecified remission; obsessive-compulsive disorder; and anxiety

disorder. Kanwischer assigned a GAF score of 60. R. 1042.

      On January 14, 2015, Stone saw Dr. Pilla. R. 1050-52. Stone said

she had good days and bad days, but a majority were bad. She was not

comfortable to talk about the stressors in her life. On examination, Stone’s

insight and judgment were limited, her affect was labile, her mood was

grumpy, and her thought process was linear/goal-directed. R. 1051. Dr.

Pilla diagnosed major depressive disorder recurrent episodic

partial/unspecified remission; anxiety disorder; and borderline personality

disorder. Dr. Pilla assigned a GAF score of 60. R. 1050.

      On January 20, 2015, Stone saw Kanwischer for psychotherapy. R.

1053-54.    Stone said “I think I’m broken, my brain doesn’t work,” “My

sadness is always there.” Stone thought an inpatient stay at the McFarland

mental health facility in Springfield, Illinois, would help her. She said that

psychotherapy was not “answer enough.” On examination, Stone’s insight

and judgment were fair, her affect was gloomy, her mood was depressed,

and her thought process was linear/goal-directed. R. 1054. Kanwischer

diagnosed major depressive disorder recurrent episodic partial/unspecified

remission; borderline personality disorder, and anxiety disorder.

Kanwischer assigned a GAF score of 60. R. 1053.

                                Page 25 of 56
      On February 4, 2015, state agency psychologist Dr. David Voss,

Ph.D., prepared a Psychiatric Review Technique and a Mental Residual

Functional Capacity Assessment. R. 125-26, 129-31. . Dr. Voss opined

that Stone had affective disorder such as depression and anxiety disorders.

Dr. Voss indicated that Stone had mild restrictions on daily activities, and

moderated difficulties in maintaining social functioning and maintaining

concentration, persistence, or pace. Dr. Voss noted that Stone had no

episodes of decompensation of extended duration. R. 125.

      Dr. Voss also opined that Stone was moderately limited in her ability

to carry out detailed instructions. Dr. Voss stated that Stone could

remember locations and work-like procedures, and can understand,

remember, and carry out short simple instructions. Dr. Voss additionally

opined that Stone was moderately limited in her ability to carry out detailed

instructions, to maintain attention and concentration for extended periods,

and to work in coordination or proximity with others without being

distracted. R. 129-30.

      Dr. Voss noted that Stone was moderately limited in her ability to

complete a normal workday and workweek. Dr. Voss explained that Stone

had difficulty with detailed instructions and maintaining concentration and

attention, but she was capable of performing simple tasks. R. 130

                                Page 26 of 56
      Dr. Voss opined that Stone was moderately limited in her ability to

interact with the public. R. 130. Dr. Voss indicated that Stone had the

capacity to understand, remember, and carry out the sustained

performance of routine simple work tasks throughout a normal workday,

interact with supervisors/coworkers and adapt to changes associated with a

typical competitive work environment, within the noted limitations. R. 130.

      On February 11, 2015, Stone completed another Function Report-

Adult form. R. 309-17. Stone stated that she could not stand or walk for

any length of time. She said, “My right ankle swells and gets stuck in

position. My back cramps from just standing and my stomach has terrible

pains every day.” She continued, “Mentally—I get too anxious to go out

and I get overwhelmed by any small task. I get either angry or sad and end

up cutting myself or burning myself. I hate feeling out of control.” R. 309.

      Stone said during a typical day she got dressed and sat in her

recliner. She fed and watered the cat. She did not go a day “without crying

from feeling crazy and in pain.” She had a hard time falling asleep at night

and staying asleep. R. 310.

      Stone said she did not shower daily because she did not do anything.

She said she did not care about taking care of her hair. She said that her

ankle has locked up on her when she wanted to go to the bathroom and

                               Page 27 of 56
has had bowel movements before she made it to the bathroom. She said

she did not need reminders to take care of herself or to take her

medication. She did not cook. She said her husband Jerry Stone did all

the cooking. Stone swept the kitchen floor, vacuumed and dusted. She

said her husband did the vacuuming sometimes when her ankle hurt too

much. She did not do yard work. She went out on the porch every night.

R. 310-12.

      Stone reported that she drove and could go out alone. She shopped

once a month at Walgreens to pick up prescriptions and sometimes buy

other items. She could not pay bills because she could not focus. R. 312.

      Stone and her husband went out to dinner once a month with a

couple who were their friends. She did not go anywhere else except to

doctors’ appointments. R. 313. Stone said she had problems getting along

with others, “Some days I hate everyone. I hate barking dogs, fighting

neighbors, family who take and never give.” She said, “I don’t do much of

anything. I feel crazis (sic) and in pain always.” R. 314.

      Stone said,

      Any physical exertion hurts my back, stomach and ankle. My
      vision has gone from readers to bifocals. Sometimes I want to
      stop talking and sometimes I have sensory overload & just
      cover my ears. My memory is crap after being hit in the head
      with a shot put. I want to hurt people physically when they are
      nasty to me or someone else who is nice.
                               Page 28 of 56
Stone stated that she could walk to her next-door neighbor’s without

needing to rest. She said whether she could pay attention depended on

the topic and whether she was “sad that day.” She finished what she

started and could follow written instructions. She noted that she sometimes

needed spoken instructions to be repeated. She got along with authority

figures. She could not handle stress or changes in routine. R. 314-15.

      Stone said she had some unusual behaviors,

      I can handle cutting and burning myself. I don’t do it to die, just
      to feel better. But I do get scared that I am going to have to
      seriously beat someone’s fucking face in for being a smart ass.
      I don’t treat people like shit, so they best not do it to me.

R. 315.

      Stone said she used crutches, a walker, a cane, a brace or splint, and

a scooter. She said that all were prescribed in the previous few years. She

said she used the scooter when she went anywhere that required walking.

She used the cane when her ankle “is acting up but isn’t stuck.” She used

the brace to keep her ankle “non-moving.” R. 315.

      On February 26, 2015, state agency physician Dr. David Mack, M.D.,

completed a Physical Residual Functional Capacity Assessment of Stone.

Dr. Mack agreed with Dr. Arjmand’s June 30, 2014, assessment. R. 128-

28.

                                Page 29 of 56
       On March 9, 2015, Stone saw her new primary care physician, Dr.

Kenneth Schmidt, M.D. Dr. Schmidt was not affiliated with SIU. R. 1215-

18. Stone complained of stomach pain. R. 1215. On examination, Stone’s

abdomen was tender. Stone’s gait and station were normal. Her joints,

bones, and muscles were normal. She was oriented, but her mood and

affect were abnormal, crying and upset. R. 1218. Dr. Schmidt prescribed

acetaminophen-codeine. R. 1218.

       In May 2015, Stone completed a Disability Report-Appeal form. R.

320-30.2 Stone reported:

       My stomach hurts always and I've lost 40 lbs since then. I still
       can't walk far or stand long because of the osteoarthritis in my
       right ankle. My depression is horrible. I can't control the
       emotions I experience daily. I get so sad sometimes and then
       other times I get unreasonably angry. I'm a Christian and I feel
       terrible because how can I be a good example of Jesus when I
       can't control the urge to beat someone's face in? I am an
       embarrassment. I cut and set fire to my arm so I can release
       the anger or sadness. I don't want to die but I can't live like this.
       I just need help.

R. 321.

       On June 17, 2015, Stone saw Dr. Pilla. R. 1209-11. She agreed to

let a medical student observe in the examination room. When the student

interviewed her she gradually became upset and very irritable. Stone


2
 The Disability Report-Appeal form is undated. Stone stated on the form that she attended a medical
appointment on May 8, 2015, and had a next scheduled appointment on May 21, 2015. R. 322, 324.
Based on these dates, Stone completed the form sometime between May 8 and May 21, 2015.
                                          Page 30 of 56
repeated that “she has to go through my records, so need not ask me all

these questions.” Stone described her mood as “OK.” She said her main

problem was falling and staying asleep. She said she was “on and off

snapy (sic) and feels like slapping or hitting people on their face,” but would

not do so. On examination, Stone’s insight was poor, her judgment was

impaired, her affect was irritable, and mood was “ok,” and her thought

process was linear/goal-directed. R. 1210. Dr. Pilla diagnosed anxiety

disorder; major depressive disorder recurrent episodic partial/unspecified

remission; and borderline personality disorder. Dr. Pilla assigned a GAF

score of 60. R. 1209.

      On July 29, 2015, Stone saw Kanwischer for psychotherapy. R.

1207-08. Stone said she was very low. She said her stomach pain “was

going to kill” her. R. 1207. On examination, Stone’s insight was fair, her

judgment was clouded, her affect was tearful, her mood was depressed,

and her thought process was circumferential. R. 1208. Kanwischer

diagnosed mood disorder, not otherwise specified; borderline personality

disorder; and anxiety disorder. Kanwischer assigned a GAF score of 60.

R. 1207.

      On August 12, 2015, Stone saw neuropsychologist Dr. Chad Noggle,

Ph.D., for a neuropsychological evaluation. R. 1382-88. Stone told Dr.

                                Page 31 of 56
Noggle she had problems with being agitated and unable to control

outbursts of anger. At 17, she was “the type that if you crossed her she

would ‘F*** you up and just do evil S** to you.’” R. 1382 (redactions in the

original). Stone said her “fuse is much shorter now.” R. 1382. Dr. Noggle

noted that during his evaluation, “she became upset with me and reported

an internal desire to stab me in my eye and F*** me up.” R. 1383

(redaction in the original). Stone told Dr. Noggle that she was always on

edge and lost control of herself easily. R. 1383.

        Stone said that her ability to sustain attention and concentrate had

declined. She said her long-term memory remained good. She said she

had not experienced any changes in her skills at language, reasoning, or

problem solving. Stone indicated that she suffered from depression. She

cut herself for a feeling of release. She stated that she had not cut herself

for five or six months. She was uncomfortable in social situations. R.

1383.

        Dr. Noggle found in his evaluation that Stone had normal intelligence,

average to above average attention and concentration skills, average or

above average learning and memory skills, average language skills, normal

visual and spacing analytical skills, and average executive functions skills.

R. 1384-85. Dr. Noggle found significant problems with depression and

                                 Page 32 of 56
anxiety, as well as problems associated with borderline personality

disorder. R. 1385-87. Dr. Noggle concluded that Stone’s cognitive

functions were performing within normal limits with no sign of any lasting

effects from any brain injury. Dr. Noggle diagnosed major depression,

generalized anxiety disorder, posttraumatic stress disorder (PTSD), and

traits consistent with borderline personality disorder. R. 1387-88.

      On August 19, 2015, Stone saw SIU psychiatric resident Dr. Klran

Munir, M.D. R. 1204-06. Stone said she came for medication refills. She

indicated her mood was okay. She had not cut herself in the last six

months. On examination, Stone’s speech patterns were slow, her insight

was limited, her judgment was fair, her affect was constricted, her mood

was euthymic, and her thought process was linear/goal-directed. R. 1205.

Dr. Munir diagnosed major depressive disorder recurrent episodic

partial/unspecified remission; anxiety disorder; and borderline personality

disorder. Dr. Munir assigned a GAF score of 60. R. 1204.

      On September 23, 2016, the Lead Pastor of Stone’s church, Fred

Prince wrote a letter on behalf of Stone. Prince said that he had known

Stone for 11 years and had counseled her in many situations. Prince

stated that Stone’s ability to handle “the responsibilities of life [had] gotten

progressively worse.” Medical and professional treatment “has had little

                                 Page 33 of 56
success.” He said that Stone had dramatic mood swings, chronic pain, and

irregular sleep patterns. Prince opined, “The combination of these factors

has made it impossible, by my estimation, for her to function productively in

a work setting.” R. 351.

     On September 27, 2016, Kanwischer wrote a letter regarding Stone.

R. 1391. Kanwischer stated that Stone was a victim of sexual abuse as a

child by her mother’s boyfriend. Kanwischer summarized his assessment

of Stone:

     When I was introduced her clinically . . . she came to me with
     depression, anxiety, chronic pain, and an angry demeanor.
     She continues to suffer from with these symptoms today.
     Currently, she is frequently tearful, has difficulty with motivation,
     lacks energy, has chronic sleep problems, is often anxious, and
     is often irritable. She has not responded, as hoped, to
     medications, and they never completely eliminate her
     symptomatology. It is my opinion that her early childhood
     sexual abuse has impacted negatively her personality
     development, so she has become a person who finds it difficult
     to trust others. She often has contentious relationships with her
     caregivers, she is either asked to leave the practice or fires the
     doctor. She will continually test a relationship, and often the
     other person fails.

     Her current diagnoses are; major depressive disorder,
     recurrent, moderate; posttraumatic stress disorder; and
     generalized anxiety disorder.

R. 1391.

     On September 28, 2016, Dr. Schmidt prepared forms entitled “Social

Security Administration Listing of Impairments,” Rating of Functional
                               Page 34 of 56
Limitations,” “Levels of Work,” and “Absenteeism as it Relates to

Employment.” R. 1367-70. Dr. Schmidt opined that Stone’s impairments

from her mental conditions of depression and anxiety disorder meet the

Social Security Administration’s listing of Impairments 12.04.C. R. 1367;

see 20 C.F.R. Part 404 Subpart P, Appendix 1 (Listings), § 12.04.C. The

Listings list certain degrees of impairments from certain conditions that

render an adult person disabled regardless of the person’s age, education,

or work experience. The form stated that Listing 12.04.C. applies to a

person with an affective disorder such as depression or anxiety who has

one of the following:

        1.   Repeated episodes of decompensation, each of extended
             duration; or

        2.   A residual disease process that has resulted in such
             marginal adjustment that even a minimal increase in
             mental demands or change in the environment would be
             predicted to cause the individual to decompensate; or

        3.   Current history of 1 or more years' inability to function
             outside a highly supportive living arrangement with an
             indication of continued need for such an arrangement.

R. 1367. Dr. Schmidt did not indicate which of these three possibilities

applied in Stone’s case. Dr. Schmidt also did not indicate whether his

opinion was documented in his medical records or treatment notes. R.

1367.

                                 Page 35 of 56
      Dr. Schmidt further opined that Stone’s mental impairments resulted

in extreme restrictions of her activities of daily living; extreme difficulties in

maintaining social functioning; and extreme difficulties in maintaining

concentration, persistence, or pace. Dr. Schmidt additionally opined that

Stone had four or more “[e]pisodes of decompensation, each of extended

duration (three episodes within one year or an average of once every four

months each lasting for at least two weeks).” R. 1368. Dr. Schmidt further

opined that Stone was limited to less than sedentary work. R. 1369.

      Dr. Schmidt opined that Stone would miss work two or more days per

month due to abdominal pain, and would need to take additional breaks

during a workday due to her abdominal pain. Dr. Schmidt stated that his

diagnosis of Stone’s disability was documented in his medical records and

treatment notes. Dr. Schmidt stated, “Patient has chronic abdominal pain

with intermittent flare ups of severe incapacitating pain. Patient has had

complete w/u & seen multiple specialists for this condition. Patient with co-

existing depression & is being treated for this also.” R. 1370.

                        THE EVIDENTIARY HEARING

      On October 4, 2016, the Administrative Law Judge (ALJ) held an

evidentiary hearing in this case. R. 68-103. Stone appeared in person and




                                  Page 36 of 56
with her attorney by videoconference. Vocational expert Linda L. Jones

appeared by telephone. R. 70.

      Stone testified first. She lived with her husband. Her children were

adults and did not live with her. Stone said she drove some times to get a

prescription or to go to church. She tried to go to church every week.

She said she went two to three times a month. R. 87-88. She sometimes

had to leave during the middle of services. She had a GED. R. 76-77.

She said, “Little things just bother me, and they get so big, and sometimes,

I have to leave.” R. 88.

      Stone said she alleged she was disabled on February 7, 2013

because she quit her job at the bookstore that day. She worked for 11 and

½ years for the bookstore. She had not worked or looked for work since.

R. 74-76. Stone stated that she could not work because, “I can’t control

how I respond or think.” R. 78. She described her quitting as a “mutual

parting.” R. 93. She said her supervisor put her on the schedule, but she

could not go back to work anymore. She stated, “I mean I loved that job so

much, and it changed. And I couldn’t go, and then I just didn’t go back.” R.

93.

      Stone said she was seeing counselor Kanwischer and Dr. Schmidt.

She was taking Zoloft and lorazepam. The lorazepam worked sometimes,

                               Page 37 of 56
but the Zoloft did not. She testified she occasionally smoked marijuana.

She smoked marijuana the day before the hearing. R. 80-81.

      Stone had constant abdominal pain. R. 82. She said the pain was

always at least a 3 one a scale of 1 to 10. R. 83. When the pain flared up,

the pain went up to a 10. R. 84-85. She has been taking new pain

medication constantly for the three weeks before the hearing. She said the

pain was “not as bad as constant” on this medication. R. 82-83.

      Stone said she saw her daughter regularly, a few times a week. She

babysat for her daughter’s infant child for 30 minutes. Her husband Jerry

Stone was usually with her for longer periods. Stone could lift the infant.

She said she eventually got abdominal cramps when she held the baby.

The cramps came from scar tissue from her abdominal surgeries. She said

no MRI or other scan confirmed the existence of the scar tissue. She said

they needed to do surgery to find the tissue. She said no doctor ever

agreed to do surgery for her adhesions. R. 85-86.

      Stone said that she and her husband went out to dinner with another

couple from church every two weeks. R. 87. She planned to go to church

weekly, sometimes did not go, “Because sometimes I can’t sleep,

sometimes my stomach hurts, sometimes I just feel like a stupid basket




                               Page 38 of 56
case for no reason.” R. 94. She said she saw her mother once a week.

Her mother usually came to her house to visit. R. 89.

     Stone related that in a normal day, she got up, took her medicine,

and fed the cats. She then checked Facebook, and tried “to read a little bit

of the Bible.” R. 89. She said she watched television. Sometimes she

“watch[ed] outside.” When her husband Jerry came home from work, he

liked to rest. R. 89-90. She carried laundry to the washing machine. Her

husband Jerry Stone cooked and did the laundry. R. 90-91. She said Jerry

Stone did the grocery shopping too. She said she went to grocery store

occasionally to get a specific item she needed. R. 91. She prepared

grocery lists for her husband. R. 91.

     Stone and the ALJ discussed her shotput injury and marijuana use:

           A     I think that shotput messed me up. I really do
       because it changed some stuff. It's been slow, but –

           Q    Okay. Say again? What did you say? You think
       what's –

           A     I got hit in the head with a shotput.

           Q     Okay. When did that happen?

           A     It's been about 14 years, but --

           Q     Oh.

           A    -- things have just gone.

                               Page 39 of 56
           Q    Okay. You don't think it could be the marijuana
      that's messing you up?

             A    No, because I don 't -- I talk to my counselor, my
      therapist about that, and he said he thought it could benefit
      me, and I'm not like -- it's if things get so super bad, I will do a
      little one hit.

            Q    Okay.

           A    It's not -- you know, and I try to get approved for it,
      but my doctor's with St. John's Hospital, but no, I'm not rocking
      the weed. It's not like that at all.

            Q    Okay.

            A    I did that back in high school, ma 'am, but not now.

R. 91-92.

     Stone and her attorney discussed her scars from cutting herself:

            Q    As I'm sitting here next to you, I'm looking at your
     left arm, and I'm seeing all kinds of cut scars on your left arm.
     What are those?

            A    Those are cut scars.

            Q    Who put them there?

            A    I'm sorry. It was a good question. I put them there.

            Q    You cut -- do you still cut yourself?

            A    I try not to anymore, but yeah.

            Q    Do you tell people you do that?

            A    Well, no.

                                Page 40 of 56
            Q     You don't tell --

            A     But they can I have the scars. If I do it, I try to
     hide it now, like on my leg, but it's not to kill. It just helps me
     feel better.

            Q     How often do you do that?

          A     I don't do it often now because I'm trying to --
     because I want to be better. And I just don't know what to do.

R. 93-94.

     Stone broke her ankle when she was 14. She was in a group home.

She said the authorities at the home did not take her to see a doctor. She

ultimately had surgeries on her ankle. She got a staph infection in her

ankle. She said, “And now, it's just bone on bone, and they want to fuse it,

but I don't want them to because they said it would make my gait funky,

and then other things would start hurting. And I've already got, on my good

ankle, bone spurs now.” R. 95.

     She related that the problems with her ankle affected her ability to

walk. She said:

     You know, it just depends on nothing. It -- there's little bone
     fragments in there that get stuck. And when that happens, I
     can't walk at all. It's like the old skateboard, the wheels when
     you'd hit a little pebble, it would just stop. That's what my ankle
     does. When I'm walking, the bone, they'll stop the joint from
     moving. And then, sometimes, I can maybe walk around the
     block, but sometimes I just can't because it won't do.

R. 95-96. Stone said her ankle had gotten worse over time. R. 96.
                                Page 41 of 56
      Vocational expert Jones then testified. The ALJ asked Jones the

following question:

      Q Okay. Okay. I would like you to consider a hypothetical
      Claimant of the same age, education, and having the same
      past work as this Claimant. Limited to a range of light work with
      only with let's say no ladders, ropes, or scaffolds, occasional
      stooping, crouching and crawling. Limited to simple, routine,
      repetitive tasks, occasional interaction with coworkers and
      supervisors of a brief and superficial nature. No tandem tasks
      and only occasional interaction with the public of a brief and
      superficial nature. Is there any past work she could perform
      with that those limitations?

R. 99-100. Jones said that the person could not perform Stone’s past work

at the bookstore. Jones said the person in the hypothetical question could

perform other jobs. Jones listed the jobs of non-postal mail clerk, with

3,700 such jobs in Illinois and 55,000 nationally; retail trade marker, with

9,000 such jobs in Illinois and 240,000 nationally; document preparer, with

3,700 such jobs in Illinois and 88,000 nationally; ticket checker, with 2,800

such jobs in Illinois and 62,000 nationally. Jones described these jobs as

sample jobs that she selected. R. 100.

      Jones opined that the person could not maintain employment if she

missed work two days a month. The person could perform the jobs cited if

she could not interact with the public. Jones stated that the person could

not work if she was off task 10 to 20 percent of the time at work. R. 101-

02. The hearing concluded.
                                Page 42 of 56
                        THE DECISION OF THE ALJ

      The ALJ issued her decision on January 10, 2017. R. 10-48. The

ALJ followed the five-step analysis set forth in Social Security

Administration Regulations (Analysis). 20 C.F.R. §§ 404.1520, 416.920.

Step 1 requires that the claimant not be currently engaged in substantial

gainful activity. 20 C.F.R. §§ 404.1520(b), 416.920(b). If true, Step 2

requires the claimant to have a severe impairment. 20 C.F.R. §§

404.1520(c), 416.920(c). If true, Step 3 requires a determination of

whether the claimant is so severely impaired that she is disabled

regardless of her age, education and work experience. 20 C.F.R. §§

404.1520(d), 416.920(d). To meet this requirement at Step 3, the

claimant's condition must meet or be equal to the criteria of one of the

impairments specified in the Listings. 20 C.F.R. Part 404 Subpart P,

Appendix 1; 20 C.F.R. §§ 404.1520(d), 416.920(d). If the claimant is not so

severely impaired, the ALJ proceeds to Step 4 of the Analysis.

      Step 4 requires the claimant not to be able to return to her prior work

considering her age, education, work experience, and Residual Functional

Capacity (RFC). 20 C.F.R. §§ 404.1520(e) and (f), 416.920(e) and (f). If

the claimant cannot return to her prior work, then Step 5 requires a

determination of whether the claimant is disabled considering her RFC,

                                Page 43 of 56
age, education, and past work experience. 20 C.F.R. §§ 404.1520(g),

404.1560(c), 416.920(g), 416.960(c). The claimant has the burden of

presenting evidence and proving the issues on the first four steps. The

Commissioner has the burden on the last step; the Commissioner must

show that, considering the listed factors, the claimant can perform some

type of gainful employment that exists in the national economy. 20 C.F.R.

§§ 404.1512, 404.1560(c); Weatherbee v. Astrue, 649 F.3d 565, 569 (7th

Cir. 2011); Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 352 (7th Cir.

2005).

      The ALJ found that Stone met her burdens at Steps 1 and 2. She

had not worked since February 7, 2013. She suffered from the severe

impairments of a history of hernia repairs, obesity, migraines, depression

anxiety with obsessive-compulsive behaviors, borderline personality

disorder, degenerative disc disease, and post-traumatic arthritis of the right

ankle. R. 12. The ALJ found that Stone did not present any evidence of a

medically determinable impairment for her abdominal pains. The ALJ

relied on records of Stone’s hospital stay from March 7-11, 2014, for the

assessment that her hernia problems were not the cause of her complaints

of abdominal pain. R. 12, 886-933.




                                Page 44 of 56
      The ALJ found at Step 3, that Stone’s impairments did not meet or

equal a Listing. The ALJ considered the Listings 12.04, 12.06, and 12.08

for affective disorder (depression), anxiety, and personality disorders. The

ALJ found that Stone had mild restrictions on activities of daily living. The

ALJ relied on the Adult Function Reports from Jerry Stone and her, as well

as her testimony, to find that she engaged in many daily activities: she

watched television and used a computer; she helped take care of her cats;

she had no problems with personal care; she made sandwiches and

heated left-overs; she vacuumed, dusted, and swept kitchen floors; she

drove by herself; she went places alone; she worked puzzles and read; and

she had friends over for dinner once a week.

      The ALJ found that Stone had moderate difficulties in maintaining

social functioning. The ALJ again relied on the Adult Function reports and

testimony. The ALJ relied on the fact that she interacted regularly with

family and friends, she went out to dinner regularly, and she went to church

regularly. R. 15-16. The ALJ found that Stone’s “borderline personality

disorder causes significant problems with social functioning,” but her overall

activities and abilities to interact with people supported a finding of

moderate difficulties. R. 16-17.




                                Page 45 of 56
     The ALJ found that Stone had moderate difficulties in maintaining

concentration, persistence, or pace. The ALJ relied on the Adult Function

reports that she could engage in activities on the computer, could take care

of herself and household activities such as sweeping without help, she

finished what she started, and could follow written instructions. The ALJ

also relied on Dr. Noggle’s neuropsychological report that she had average

cognitive abilities. The ALJ also found that the medical records did not

document problems with concentration, persistence or pace. R. 17-18.

The ALJ found no evidence of decompensation of an extended period. R.

18. The ALJ also found that Stone’s mental condition was not so extreme

as to leave her unable to function outside her home. R. 18-19.

     At Step 4, the ALJ found that Stone had the following RFC:

     After careful consideration of the entire record, the undersigned
     finds that the claimant has the residual functional capacity to
     perform light work as defined in 20 CFR § 404.1567(b) except
     no more than occasional stooping, crouching, and crawling; no
     climbing of ladders, ropes, or scaffolds; simple, routine,
     repetitive tasks; occasional interaction with coworkers and
     supervisors of a brief and superficial nature; no tandem tasks;
     and occasional interaction with the public of a brief and
     superficial nature.

R. 19. The ALJ summarized Stone’s medical history in detail to support

this finding. R. 19-45. The ALJ also relied on the numerous medical

examinations that showed normal gait and station. The ALJ relied on the

                               Page 46 of 56
lack of any scans or other tests to explain Stone’s claims of back,

abdominal, or headache pain. The ALJ also relied on the opinions of Drs.

Arjmand, Mack, Tin, and Voss. The ALJ additionally relied on Dr. Noggle’s

findings of normal cognitive abilities. The ALJ noted Stone’s ability to

maintain relationships with family and friends and to attend church. The

ALJ found that this evidence showed that Stone “has some ability to

conform her behavior when she so chooses.” R. 45-46.

      The ALJ considered the letters from Kanwischer and Pastor Prince.

The ALJ found that Dr. Schmidt’s opinions deserved “essentially no

weight.” R 43. The ALJ found that Dr. Schmidt’s opinions were inconsistent

with the other evidence in the record and were not supported by evidence

in the record. The ALJ noted that Dr. Schmidt did not offer a rationale for

his opinions other than his opinion regarding absenteeism. The ALJ found

that the opinion regarding absenteeism was inconsistent with records of her

visits with Dr. Schmidt in March and August 2016, in which Stone said she

was doing pretty well and dealing with her pain. R. 43-44.

      Based on Stone’s age, education, experience, and RFC, the ALJ

found at Step 4 that Stone could not return to her prior work at the

bookstore. R. 46. At Step 5, the ALJ found that Stone could perform a

number of jobs that exist in the national economy. The ALJ relied on the

                               Page 47 of 56
Medical-Vocational Guidelines, 20 C.F.R. Part 404, Subpart P, Appendix 2,

and the opinions of vocational expert Jones. The ALJ found that Stone

could perform the representative jobs of mail clerk, retail trade marker,

document preparer, and ticket checker. The ALJ concluded that Stone was

not disabled. R. 47-48.

      Stone appealed the decision of the ALJ. On August 11, 2017, the

Appeals Council denied her request for review. The decision of the ALJ

then became the final decision of the Defendant Commissioner. R. 1.

Stone then brought this action for judicial review.

                                 ANALYSIS

      This Court reviews the Decision of the Commissioner to determine

whether it is supported by substantial evidence. Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate”

to support the decision. Richardson v. Perales, 402 U.S. 389, 401 (1971).

This Court must accept the findings if they are supported by substantial

evidence, and may not substitute its judgment or reweigh the evidence.

Jens v. Barnhart, 347 F.3d 209, 212 (7th Cir. 2003); Delgado v. Bowen, 782

F.2d 79, 82 (7th Cir. 1986). This Court will not review the ALJ’s evaluation

of statements regarding the intensity, persistence, and limiting effect of

symptoms unless the evaluation is patently wrong and lacks any

                                Page 48 of 56
explanation or support in the record. See Pepper v. Colvin, 712 F.3d 351,

367 (7th Cir. 2014); Elder v. Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008);

SSR 16-3p, 2016 WL 1119029, at *1 (2016) (The Social Security

Administration no longer uses the term credibility in the evaluation of

statements regarding symptoms). The ALJ does not have to mention every

piece of evidence, but must articulate at least minimally her analysis of all

relevant evidence. See e.g., Craft v. Astrue, 539 F.3d 668, 673 (7th Cir.

2008); Herron v. Shalala, 19 F.3d 329, 333 (7th Cir. 1994). The ALJ must

“build an accurate and logical bridge from the evidence to his conclusion.”

Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

      The ALJ’s decision was supported by substantial evidence. The

ALJ’s decision that Stone did not meet or equal Listings 12.04, 12.06, and

12.08 for affective disorders (depression), anxiety, or borderline personality

disorder was supported by the opinions of Drs. Tin and Voss; some 18

treatment notes by Stone’s therapist Kanwischer, psychiatrists, and

psychiatric residents who assigned her GAF scores of 55-60, consistently

indicating moderate symptoms or moderate functional limitations; Dr.

Noggle’s findings of average cognitive ability; Stone’s ability to leave home

by herself and drive by herself; Stone’s ability to go out regularly to dinner

with friends and to go to church regularly; and Stone’s ability to maintain

                                Page 49 of 56
ongoing social relationships with friends and family. The Court recognizes

that the American Psychiatric Association no longer recommends the use

of GAF scores. These mental healthcare professionals, however, assigned

GAF scores and thereby expressed their consistent opinions that Stone

had only moderate symptoms or functional limitations. Those consistent

opinions supported the ALJ’s conclusion that Stone’s impairments did not

meet or equal these Listings.

     The ALJ’s RFC finding was supported by numerous normal physical

examinations; by the numerous normal CT scans, MRI scans, and other

tests; and by the opinions of Drs. Arjmand and Mack, Tin, and Voss; by

Stone’s activities and ongoing relationships with friends and family; and by

the numerous findings by Stone’s mental health professionals that she had

moderate symptoms or functional limitations from her mental impairments.

     The RFC finding and the opinions of vocational expert Jones

supported the ALJ’s determination at Step 5 that Stone could perform a

significant number of jobs that existed in the national economy. The

decision was supported by substantial evidence.

     Stone argues that the ALJ failed to build an accurate and logical

bridge from the evidence to the conclusion regarding Stone’s psychiatric

issues. The Court disagrees. The ALJ carefully listed all of the records of

                                Page 50 of 56
Stone’s mental health treatment and noted the consistent GAF scores

between 55 and 60, indicating moderate symptoms or limitations. The ALJ

also carefully reviewed Stone’s activities, including her regular dates with

friends and her ongoing relationship with friends and family. The ALJ also

discussed the opinions of Drs. Tin and Voss. The ALJ adequately

explained how this evidence supported her conclusion.

       Stone cites records that she claims show the ALJ was wrong. Stone

effectively asks the Court to reweigh the evidence. This the Court will not

do. The record provides substantial evidence to support the ALJ’s

conclusions regarding Stone’s psychiatric issues.

       Stone also argues that the ALJ erred by not giving controlling weight

to Dr. Schmidt’s opinions. The ALJ must give the opinions of a treating

physician controlling weight if the opinions are supported by objective

evidence and are not inconsistent with other evidence in the record. 20

C.F.R. § 404.1527(d)(2); Bauer v. Astrue, 532 F.3d 606, 608 (7th Cir.

2008).3 In this case, the ALJ found that Dr. Schmidt’s opinions were not

supported by evidence in the record. Substantial evidence supports this



3
  The Commissioner recently changed the regulations regarding the interpretations of medical evidence.
The amendments, however, apply prospectively to claims filed on or after the amendment’s effective date
of March 27, 2017. Revisions to Rule Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-
01, at 5844-45 (January 18, 2017). This claim was filed on February 3, 2014. As such, the amendments
do not apply here.


                                          Page 51 of 56
conclusion. Dr. Schmidt opined that Stone met Listing 12.04.C for affective

disorders. That Listing of Impairments form completed by Dr. Schmidt

stated that the listing required a finding of one of the following:

      1.    Repeated episodes of decompensation, each of extended
            duration; or

      2.    A residual disease process that has resulted in such
            marginal adjustment that even a minimal increase in
            mental demands or change in the environment would be
            predicted to cause the individual to decompensate; or

      3.    Current history of 1 or more years' inability to function
            outside a highly supportive living arrangement with an
            indication of continued need for such an arrangement.

R. 1367. The ALJ correctly noted that Dr. Schmidt cited no evidence to

support the required finding of any of the three conditions listed above, and

the ALJ found that Stone had none of these conditions. R. 43. Substantial

evidence supports the ALJ’s finding. Stone blew up and cursed at people

who were principally her medical providers. However, she did not

decompensate for extended periods, such as days or weeks at a time. She

did not lose control and decompensate when she went out of the house.

She drove herself places alone without difficulty. She also did not live in a

highly supportive living arrangement. She lived with her husband in a

private residence. Substantial evidence supported the ALJ’s decision not

to give weight to this opinion of Dr. Schmidt.

                                 Page 52 of 56
      Dr. Schmidt also opined that Stone was extremely limited in her

abilities to maintain activities of daily living, social functioning, and

concentration, persistence or pace. The ALJ found that Dr. Schmidt did not

explain the basis for these opinions and his opinions were not consistent

with the evidence in the records. Substantial evidence supported the ALJ’s

conclusion. Again, Stone’s therapist, psychiatrists, and psychiatric

residents all consistently assessed Stone with moderate limitations or

moderate symptoms. None ever rated her condition as extreme. Drs. Tin

and Voss also rated her limitations as moderate or mild. Stone’s activities

showed that she could maintain relationships, go out with friends, and go to

church regularly. All this evidence was inconsistent with Dr. Schmidt’s

assessment of extreme limitations. The ALJ also properly stated that the

evidence showed no episodes of decompensation of extended periods.

The evidence supported the ALJ’s decision to reject this opinion.

      Dr. Schmidt opined that Stone was limited to less than sedentary

work. The ALJ rejected this opinion because Dr. Schmidt did not provide

any explanation for this opinion and the opinion was inconsistent with

evidence in the record. This decision was supported by substantial

evidence. The opinion was supported by examination records that showed

relatively normal physical examination; the scans, such as MRI, CT, and x-

                                  Page 53 of 56
rays, that showed nothing abnormal except the arthritis in her ankle and the

possible beginnings of some problems with her hernia repairs; the opinions

of Drs. Arjmand and Mack; and Stone’s daily activities that showed some

physical abilities. The ALJ did not err in rejecting this opinion.

      Lastly, Dr. Schmidt opined that Stone would miss work two or more

days a month and require extra breaks. The ALJ rejected this opinion as

inconsistent with the treatment notes of Stone in 2016 and other evidence

in the record. The finding was supported by substantial evidence. Stone

told Dr. Schmidt in March 2016, “[S]he has been doing pretty well. She still

has flare-ups of abdominal pain, takes an occasional Dilaudid, and it seems

to get her through.” R. 1299. Drs. Arjmand and Mack opined that she could

stand and/or walk for six hours, and sit for six hours, in an eight-hour

workday. Drs. Tin and Voss opined that she could perform a limited range

of unskilled work. Dr. Noggle found that she had no cognitive deficits. All

this evidence supported the ALJ’s decision to reject Dr. Schmidt’s opinions.

The ALJ did not err.

      Stone argues that the ALJ did not give any weight to Kanwischer’s

letter or Pastor Prince’s letter. The ALJ considered Kanwischer’s letter with

the other evidence. Kanwischer, however, did not offer any opinions

regarding Stone’s functional limitations. The ALJ discounted Pastor

                                Page 54 of 56
Prince’s opinions because he was not a medical source. The ALJ relied on

the medical opinions and evidence instead. The ALJ was entitled to make

that assessment and the Court will not reweigh this evidence. The Court

finds no error.

        Stone argues last that the ALJ did not consider whether her frequent

doctor’s appointments and other treatment would preclude her from

working. The Court disagrees. The ALJ is required to articulate minimally

her analysis of the material relevant evidence. Herron, 19 F.3d at 333.

The ALJ is not required to speculate. Stone is speculating on what she

would have done had she been working. If Stone had been working, she

might have scheduled her medical appointments on her days off or

combined appointments. No one knows. No one knows because this

argument is all speculation. The ALJ did not err in omitting such

speculation from her decision.4 If numbers of doctors’ visits alone could

establish disability, claimants would only need to schedule enough visits.

See Hoppa v. Colvin, 2013 WL 5874639, at *5 (W.D. Wis. October 31,




4
  A claimant’s condition may require repeated, time-consuming medical procedures that could reasonably
be expected to require regular absences from work. See e.g., Gille v. Colvin, 2016 WL 1125819, at 13
(C.D. Ill. February 22, 2016) (Claimant’s condition required a doctor to debride necrotic tissue under local
anesthesia once every three weeks in order to be able to work). Davis did not present evidence of
required regularly scheduled, time-consuming medical treatments.
                                            Page 55 of 56
2013). The Court will not reverse the ALJ’s decision based on Stone’s

speculation.

     THEREFORE, IT IS ORDERED that the Defendant Commissioner’s

Motion for Summary Affirmance (d/e 21) is ALLOWED; Plaintiff Jamie

Kathleen Stone’s Motion for Summary Judgment (d/e 17) is DENIED, and

the decision of the Defendant Commissioner is AFFIRMED. All pending

motions are denied as moot. THIS CASE IS CLOSED.

ENTER: October 18, 2018


                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                      UNITED STATES MAGISTRATE JUDGE\




                              Page 56 of 56
